Citation Nr: 0404310	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the spine, neck, feet, legs, arms, and hands.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The veteran noted a current diagnosis of diabetes mellitus 
Type-II in a statement received in October 2002.  However, it 
is not clear if the veteran was intending to assert a claim 
for this disease, therefore, it is referred to the RO for 
appropriate action.


FINDING OF FACT

There is no medical evidence of a current diagnosis of 
degenerative joint disease of the spine, neck, feet, arms, 
and legs related to service.


CONCLUSION OF LAW

Degenerative joint disease of the spine, neck, feet, arms, 
and legs was not incurred in active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2003).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in October 2001 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this case, 
the veteran was provided a VA examination in January 2003 in 
order to determine whether or not there exists a nexus, or 
link, between his current diagnosis of degenerative joint 
disease and his military service.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty in the active military, naval, or air service, or for 
aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected unless clearly attributable to intercurrent 
causes.  If there is no showing of a chronic disease during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
arthritis, may be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
ten percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In this case, the veteran had active duty from September 1972 
to September 1975.  The veteran's service medical records 
show complaints of mild back pain in 1974, and mild low back 
sprain and right knee pain in 1975.  There was no in-service 
diagnosis of degenerative joint disease or arthritis.  
Subsequent to service, medical reports show that he was 
involved in automobile accidents in December 1975, April 
1979, and in June 1986.  There is also evidence that the 
veteran complained of low back pain related to an injury he 
sustained while at work in 1983.

Although the veteran complained of joint pain while in 
service, there is no affirmative evidence of a relationship 
between those complaints and any current disorder, to include 
degenerative joint disease.  Moreover, a January 2003 VA 
examination report found bilateral pes planus without 
degenerative joint disease and complaints of right knee pain.  
The examiner opined that there was "no reason to relate 
complaints in the service to the present condition of the 
right knee nor of the left foot."  The examiner also found 
that the veteran's symptoms were consistent with degenerative 
disc and joint disease in the cervical, lumbar, and dorsal 
spine, but that there was 

no reason to believe that his is all 
likely that the back pain reported in the 
service degenerated into the present 
process, but is much more likely process 
of degeneration with, after the veteran's 
civilian life, including automobile 
accident and back pain at work in 1983 
and subsequently, would be the more 
likely.

Additionally, the post-service medical treatment reports do 
not show any findings of degenerative joint disease 
developing within one year of the veteran's discharge from 
service.

A review of the evidence fails to show the onset of 
degenerative joint disease during the veteran's active 
service, or within one year of discharge from service.  
Additionally, there is no nexus between any current findings 
of the spine, neck, feet, legs, arms, and hands, to include 
degenerative joint disease, and his military service.  
Accordingly, service connection for degenerative joint 
disease of the spine, neck, feet, legs, arms, and hands is 
not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative joint disease of the 
spine, neck, feet, legs, arms, and hands is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 

